Filed 7/26/16 P. v. Woods CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



THE PEOPLE,                                                                                  C080078

                   Plaintiff and Respondent,                                          (Super. Ct. No.
                                                                                     MCYKCRBF13415)
         v.

SHANE LAWRENCE WOODS,

                   Defendant and Appellant.




         A jury acquitted defendant Shane Lawrence Woods of two counts of sexual
penetration of his 16-year-old daughter, K. (Pen. Code, § 289, subd. (h)), but found him
guilty of sexual battery (Pen. Code, § 243.4, subd. (e)(1)).
         On appeal, defendant contends: (1) his conviction was not supported by substantial
evidence; (2) the trial court improperly excluded evidence of reasons why he grounded
K.; (3) the trial court deprived him of his right to face-to-face confrontation with his
accuser and his right to a fair trial by ordering the attorneys to ask questions from a
position that allowed K. to avoid eye contact with him; (4) a police officer was
improperly permitted to offer his opinion on the veracity of K.’s statements, and

                                                             1
defendant’s trial counsel’s failure to object was ineffective assistance of counsel; (5) the
trial court erred in instructing the jury regarding its consideration of a prior uncharged
sexual offense; and (6) there was no good cause to support the imposition of a 10-year
no-contact order at sentencing, and any failure to object by his trial counsel was
ineffective assistance. We disagree and affirm the judgment.
                                    I. BACKGROUND
         In March 2013, K. lived with her father and younger sister in a hotel. K. was 16
years old.
         At trial, K. testified that on March 29, 2013, she asked defendant to examine a
recent injury to her tailbone. K. was on her stomach, wearing a shirt and underwear. Her
younger sister was sleeping next to her. K. felt her father caress her buttocks and then
move toward her vagina. He did this three times, each time stopping after she told him it
did not hurt there. At least one of these times, she yelled. He inserted his fingers into her
vagina for about three seconds. He also inserted his finger into her anus. When he
removed his hands for good, he told her, “You are wet.” K. looked at him with disgust
and pulled up her underwear. She was scared, and so she laid on the bed and cried. She
did not speak to defendant, but he hugged her and said, “I’m so sorry. You’re so—you
are so gorgeous. I guess I lost my self-control.”
         K. also testified that she and defendant used to wrestle. Once, her breast became
exposed. After she covered herself, defendant said, “Let’s wrestle again.” K. said she
did not want to, and asked why he did. Defendant explained he wanted to see her breasts
again.
         Allawna Woods is defendant’s sister. She testified that shortly after midnight on
March 30, 2013, K. texted Allawna but Allawna did not hear the notification for the text.
At around 2:00 a.m., K. texted Allawna again: “[K.] had my name capitalized with an
exclamation mark, which I took as, ‘Where are you.’ ” Allawna replied that K. should
call Allawna’s home phone. K. did. K. was whispering, crying and not breathing well

                                              2
because she was so emotional. Allawna eventually pieced together that K. had been
sexually violated by her father and wanted Allawna to come get her.
       Allawna came and took K. and her sister back to Allawna’s house. K. was crying
and having some difficulty explaining to her aunt what happened. They decided to go to
the police, and Allawna suggested that K. write down what happened.
       In the morning, they walked to the police station. After K. made her report to the
police, Child Protective Services asked Allawna to care for K. and her sister. Allawna
agreed and had been caring for them ever since. Allawna testified that it was difficult for
her to come to court and testify because “in believing K. and supporting her, I feel that
the rest of my family has just set me aside, and they haven’t been a part of our lives.”
       Joseph Russell is Allawna and defendant’s step-father.1 He had guardianship over
K. and her sister for a period of time in 2011 until the end of 2012, when they went back
to live with defendant. Around that time, Joseph asked Allawna to leave him alone.
After the incident between K. and defendant, Allawna moved. She withheld her new
address from family members, including Joseph, so they could not show up at the house
without her knowing. She said, “That was a really difficult time that I didn’t know what
anybody’s intentions were.”
       Yreka City Police Officer Kash Hasemeyer took a statement from K. on March 30,
2013. K. gave him some papers she had written about the incident. She told the officer
that at about 10:00 p.m. the prior evening, she was laying on her back while defendant
checked to see if she had been injured. K. said she “was weirded out” when defendant
checked her groin area, so she rolled over onto her stomach. Defendant caressed her
vaginal area and buttocks. He also inserted his finger into her vagina for approximately
five minutes, and her anus once. K. told defendant several times not to touch these areas



1 The spelling of Joseph Russell’s and Kristi Russell’s names are taken from defendant’s
witness list.

                                             3
because it did not hurt there. Defendant disregarded her instructions. When it was over,
K. lay on the bed for awhile and sobbed to herself. As she cried, her father said he was
sorry and that he could not control himself because K. was “so gorgeous.”
                                      II. DISCUSSION
A.     Substantial Evidence
       Defendant argues there was insufficient evidence to support his conviction for
sexual battery. Penal Code section 243.4, subdivision (e)(1) punishes “[a]ny person who
touches an intimate part of another person, if the touching is against the will of the person
touched, and is for the specific purpose of sexual arousal, sexual gratification, or sexual
abuse.” As set forth above, the evidence that defendant committed this crime was
substantial. Defendant disputes this indirectly by asserting substantial evidence did not
support finding K. credible. Defendant notes inconsistencies in K.’s trial testimony as
compared to her earlier statements or the testimony of others. For instance, K. testified
that her father inserted his fingers into her vagina for about three seconds, but told Officer
Hasemeyer it was about five minutes. K. testified at the preliminary hearing that her
father did not insert his fingers into her anus, but testified at trial that he did.2 K. also
testified she did not text Allawna Woods, but Allawna testified K. did text her before
calling. Defendant also attacks K.’s credibility in part by noting that her younger sister
did not believe her, and speculating that K.’s yelling during the incident should have
awoken her sister. Defendant suggests other details from that evening make K.’s




2  We note, as the trial court did, that these conflicts are consistent with the jury’s finding
that there was not proof beyond a reasonable doubt of sexual penetration, but there still
remained adequate evidence, if believed, to support the sexual battery conviction beyond
a reasonable doubt.

                                                4
allegations implausible and that, as discussed below, she had a motive to fabricate them.3
These were issues for the jury to resolve, and we see no basis to disturb their findings on
appeal.
       “In deciding the sufficiency of the evidence, we ask whether ‘ “after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.” ’ [Citation.]
Conflicts and even testimony which is subject to justifiable suspicion do not justify the
reversal of a judgment, for it is the exclusive province of the trial judge or jury to
determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends. [Citation.] We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence.” (People v. Maury (2003) 30 Cal.4th 342,
403.) “Moreover, unless the testimony is physically impossible or inherently improbable,
testimony of a single witness is sufficient to support a conviction.” (People v. Young
(2005) 34 Cal.4th 1149, 1181.) Defendant has not identified physical impossibilities or
inherent improbabilities that could justify rejecting statements that were believed by the
jury, but rather the type of issues that were within their exclusive province. We conclude
substantial evidence supports the jury’s verdict that defendant committed sexual battery
against K. With that, our inquiry into defendant’s substantial evidence claim must end.
B.     Exclusion of Evidence of the Reasons Defendant Grounded K.
       1. Trial Court’s Ruling
       Defendant challenges the trial court’s exclusion of evidence of the reasons why he
grounded K. on two different occasions. On appeal, defendant describes the information
as such: “One incident involved her being out with boys and getting intoxicated to the



3 For instance, defendant contends K. texted people who were too far away to come to
her assistance, Allawna took longer than she should have to come get K., and K. should
not have waited until defendant was asleep to call Allawna.

                                               5
point where she had to be taken to the hospital, the other involved her disappearance from
the parking lot of the motel where she, her sister and [defendant] were living, and being
found to have been in the company of a boy.”
        The issue of the admissibility of the circumstances that gave rise to K.’s grounding
first arose in the context of the prosecution’s motion in limine pursuant to Evidence Code
section 782 to prohibit defense counsel from asking K. questions about sexual activity
other than with defendant.4 The parties were discussing information defense counsel’s
private investigator elicited from Joseph Russell, including that Allawna let K. “shack up
at her boyfriend’s house for three days in Weed.” On appeal, defendant does not
challenge the exclusion of this evidence, but this discussion produced the trial court
ruling he does contest. Defense counsel argued, “[A]s to who she is associating with,
unrelated to sex, who she is associating with as a 15-year-old, that is clearly admissible to
show that—well—what—what happened was that she was—she was disappearing on a
number of occasions and she was grounded. And right after she was grounded a number
of things happened. And one of those things is that she alleged that [defendant]
committed this act. We are not bringing in that she had sex with anyone. We don’t know
that, quote, unquote, ‘She had sex with anyone.’ But we do know that she wanted her
freedom. She wanted to do what she wanted to do. So that is not covered by the Rape
Shield Law. And that is largely our defense, that she had a motive for making this and
doing this. She was grounded from spring break, stopped from going to a track meet. . . .
She ended up in the hospital because she was out with some boys. She was too
intoxicated. They had to take her to the hospital. She was grounded. And right after all
these things took place, in a very short period of time, she made this accusation against
[defendant].”




4   Undesignated statutory references are to the Evidence Code.

                                             6
        The prosecution countered that the reasons K. was grounded were irrelevant and
covered by section 782: “The reason why she was grounded, whether or not she was out
drinking or partying, or out with other boys and doing God knows what, inferring a
sexual purpose here as a . . . she was 16 at the time, is an end run around the Rape Shield
Law.”
        The court granted the prosecution’s motion as it pertained to Joseph’s potential
testimony. “That, of course, applies to any potential testimony that [K.] was involved in,
inappropriate sexual activity, or other activity, that would potentially imply that she was
involved in inappropriate sexual activity, such as being out late with boys, or staying at
some boy’s house, so forth.” The court ruled “the Defense will be entitled to present
evidence that the defendant did ground [K.], such that she felt that her freedom was being
significantly interrupted, and that therefore she had a motive to fabricate the
circumstances that led to these charges.” However, the reasons for K.’s grounding could
not be referenced without the court’s permission.
        Defense counsel subsequently explained the basis for the two groundings that are
the subject of his current challenge in more detail. About one month prior to the events
that gave rise to defendant’s conviction, K. was out late at night with some boys and
ended up in the hospital for alcohol poisoning. Then, on March 26, 2013, K. disappeared
for a few hours and said she was in the parking lot when she was not. The court
continued to hold the reasons for the grounding were irrelevant. It noted that if defendant
had grounded K. without a good reason, she would arguably have a stronger motive to
get out from under his control. The court reiterated its ruling: Evidence that K. engaged
in behavior that her father objected to and grounded her for was admissible, “but the
details of it, particularly, to say she was out with boys, so forth, I’m not seeing the
relevance of that.” “The question is not whether or not he had good reason to ground her.
The question is whether she so objected to the grounding that she had a motive to falsely
accuse your client of these terrible crimes.”

                                                7
       The following day, defense counsel asked the court to reconsider its ruling. At
this point, he added additional detail about the first grounding: “she was out with some
friends, mainly boyfriends, . . . she had the phone, she didn’t answer the phone, she
became intoxicated, they couldn’t find her, they contacted the police,” and the police
located her based on her cell phone. The court asked defense counsel to articulate the
relevance of the evidence regarding what caused defendant to ground K. Defense
counsel argued defendant did not want his daughter out late with 20-year-old men and
restricting K. from seeing her friends was “an extremely strong motivating factor for her
making something up.” The court reiterated its prior ruling: “It’s relevance. And, again,
[defense counsel], you have articulated relevance as to motivation, in terms of the alleged
victim having a strong desire to have her freedom so she can see her friends, and so forth.
I’m not restricting you from going into that. But what you are asking to go into is she
was out all night, she was drinking, and so forth. And I recognize that would be helpful
in a prejudicial—unduly prejudicial manner to your case, but it’s not relevant in the
Court’s view. [¶] It certainly is relevant for you to go into the fact that she was put on
restriction, that, perhaps, she really wanted to see her friends and was not able to do that
because of her father’s decisions, and that gave her some motivation to figure out a way
to get out of his control, which may be a motivation for her to have falsely accused him
of these things. You can certainly go into all of those things. [¶] But if you want to go
into the specifics of her behavior, having to do—and—and suggest that she’s a
promiscuous, untrustworthy—you know, whatever kind of disparaging characterization
you want to put on her behavior, I’m not going to allow you to do that.”
       The issue was raised again with respect to defense counsel’s opening statement.
In it, defense counsel explained that six weeks prior to the charged offense, K. had been
“improperly gone” from the family residence and, as a result, defendant restricted her
freedom. He also described the second event that led to her being grounded. K. was
gone again, with the family cell phone, and could not be located. She was not answering

                                              8
the phone. “And then, finally, a person answered the phone that was not K. and said that
K. was not there. Later K. admitted that she was not where she was supposed to be. She
was supposed to be home. [¶] I expect the evidence will show that [defendant] read
texts, and that’s how it was sort of determined whether or not K. had been truthful
concerning her whereabouts.” The court held defense counsel had complied with the
court’s earlier ruling: “The whole theory behind the ruling is that we are not to be
implying or getting into any sexual behavior by the complaining witness. . . . [¶] . . . I
don’t want to unduly restrict the Defense from giving a picture that is accurate, but that
nevertheless does not cross that line.”
       On cross-examination, K. testified defendant grounded her six weeks before she
went to the police. He had read some of her text messages on the family phone. She
acknowledged it was uncommon for her to delete text messages. On Tuesday, March 26,
2013, she was grounded again in part because of a text message defendant had read.
Defendant told her she was grounded for spring break, and she was extremely angry
about that. She did not serve out her punishment because spring break began after school
Friday, the day of the incident. Additionally, defendant acquiesced and let her attend her
track meet.
       2. Evidence Code Section 782
       Section 782 sets forth procedures to be followed when evidence of the sexual
conduct of the complaining witness is offered to attack her credibility under section 780.
It is undisputed that defendant did not comply with these procedures. Nonetheless, we
note that under them, the trial court may not admit evidence without ultimately
determining it is relevant to the witnesses’ credibility under section 780 and not
inadmissible under section 352. (§ 782, subd. (a)(4).)
       Courts have held that the term “sexual conduct, as that term is used in section[]
782 . . . , encompasses any behavior that reflects the actor’s or speaker’s willingness to
engage in sexual activity. The term should not be narrowly construed.” (People v.

                                              9
Franklin (1994) 25 Cal.App.4th 328, 334.) The parties disagree about whether the
evidence that K. had disappeared with boys and was hospitalized for intoxication after
one of these disappearances constitutes “sexual conduct” such that section 782 applied.
We need not resolve this dispute. “[Section 782] reaffirms the role of [section 352] in
authorizing the trial court to exclude relevant evidence which is more prejudicial than
probative. [Citation.]” (People v. Casas (1986) 181 Cal.App.3d 889, 896.) As set forth
below, because the evidence was at least excludable under section 352, whether section
782 also applied is irrelevant.
       3. Evidence Code Section 352
       Defendant maintains the facts underlying K.’s grounding were relevant to
establish a motive to fabricate her allegations, and they were not inadmissible under
section 352. “ ‘Relevant evidence’ means evidence, including evidence relevant to the
credibility of a witness . . . , having any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the action.” (§ 210.) The
trial court may not admit irrelevant evidence, but it has broad discretion in determining
whether evidence is relevant. (People v. Babbitt (1988) 45 Cal.3d 660, 681.) It also has
discretion to exclude even relevant evidence under section 352 “if its probative value is
substantially outweighed by the probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.” (§ 352.) “A trial court’s exercise of discretion in
admitting or excluding evidence is reviewable for abuse [citation] and will not be
disturbed except on a showing the trial court exercised its discretion in an arbitrary,
capricious, or patently absurd manner that resulted in a manifest miscarriage of justice
[citation].” (People v. Rodriguez (1999) 20 Cal.4th 1, 9-10.)
       We find no such abuse. As the trial court noted, it appears that whether
defendant’s grounding of K. was reasonable had no tendency in reason to prove K.
testified untruthfully. To the contrary, if defendant’s actions were unjustified, “that

                                             10
would give her a stronger motive to try to get out from under his control.” Whether
defendant’s punishment was just or unjust, the question for the jury was whether K.
would invent allegations of sexual abuse to rid of herself of her father and avoid
punishment. The factual basis for these two groundings seems to have little bearing on
that question.
       Even if we assume this evidence had some probative value, the trial court did not
abuse its discretion in finding any probative value was outweighed by potential prejudice
under section 352. The record supports the trial court’s finding that the evidence was
unduly prejudicial because it could suggest K. was a promiscuous girl who therefore
should not be believed. Defendant contends the proffered evidence did not imply K. was
promiscuous but that she was “testing the limits of freedom with inappropriate behavior.”
If that is the case, the proffered evidence was cumulative, as defense counsel had already
elicited evidence that K. sent text messages that resulted in her being grounded, she was
extremely angry about being grounded, the charges against her father relieved her of her
remaining punishment, her grades had been poor and at times prevented her from playing
sports, and her grandfather had put restrictions on the type of clothing she could wear
outside of his house because “he didn’t want [her] to seem like trash.” Defense counsel
also questioned K. and Allawna about whether Joseph had forbidden K. from going to a
concert in Portland and whether Allawna had purchased tickets for K. anyway. It was not
an abuse of the trial court’s discretion to exclude additional testimony on these issues.
We find nothing arbitrary, capricious or patently absurd about the court’s ruling.
       4. Constitutional Claims
       Defendant also asserts the exclusion of this evidence deprived him of his right to a
fair trial, to present a defense and confront witnesses.
       Generally, the application of ordinary rules of evidence such as section 352 does
not infringe on the right to present a defense. (People v. Hall (1986) 41 Cal.3d 826, 834.)
“Although completely excluding evidence of an accused’s defense theoretically could

                                             11
rise to this level, excluding defense evidence on a minor or subsidiary point does not
impair an accused’s due process right to present a defense.” (People v. Fudge (1994)
7 Cal.4th 1075, 1103.) Indeed, neither the right to a fair trial nor the right to present a
defense confer on defendant “ ‘a constitutional right to present all relevant evidence in his
favor, no matter how limited in probative value such evidence will be so as to preclude
the trial court from using [section 352].’ [Citations.]” (People v. Babbitt, supra, 45
Cal.3d at p. 684.) For the reasons already discussed, even assuming the proffered
evidence had some probative value, it was minimal and its exclusion did not deprive him
of a meaningful opportunity to present a defense or his right to a fair trial.
       Likewise, notwithstanding the confrontation clause, a trial court may restrict cross-
examination of a witness based on section 352. (People v. Quartermain (1997) 16
Cal.4th 600, 623.) “A trial court’s limitation on cross-examination pertaining to the
credibility of a witness does not violate the confrontation clause unless a reasonable jury
might have received a significantly different impression of the witness’s credibility had
the excluded cross-examination been permitted.” (Id. at pp. 623-624.) We see nothing in
this record to indicate that the jury received a misleading impression of K.’s credibility.
Accordingly, we reject defendant’s contention that the exclusion of evidence related to
the circumstances of K.’s grounding deprived him of his constitutional right to a fair trial,
to present a defense or confront witnesses.
C.     Positioning of Counsel During Questioning of K.
       1. Trial Court’s Ruling
       Outside the presence of the jury, the prosecutor relayed a request from K. prior to
her testimony: “She has asked, to make her more comfortable, that all questions from
either attorney be asked on this side of the room, because she is very nervous about
having to look at her father, and she has asked that, if at all possible, that when we ask
her questions it can be over here so she is not having to look at him the entire time.” The
court clarified for the record that the prosecutor was motioning to the side of the counsel

                                              12
table that was farthest from where defendant was sitting. Defense counsel objected on
the grounds that this arrangement would violate defendant’s right of confrontation.
       The trial court stated K. would not be allowed to turn her back to the jury,
defendant or counsel, but “it’s a reasonable request that she be able to answer questions
and look at the attorneys who are asking her questions, without having to, essentially,
lock eyes with her father. [¶] I think it’s understandable that this is a difficult situation
for her.” The court granted the request: “So I’m going to ask counsel to ask their
questions from the lectern. And the lectern will be approximately the position it’s in
now, which is on the end of the [c]ounsel table that is farthest from where defendant is
sitting. The defendant will have the opportunity to see and observe the complaining
witness as she testifies, and be able to see her facial expressions and so forth. [¶] I think
that is adequate for purposes of the requirement that he be able to confront and [c]ross-
examine anyone, his witnesses, or witnesses against him.”
       During a break in K.’s testimony, the court noted it thought it heard her sobbing in
the hallway. Then, the court said to defense counsel: “I’ve noticed that your client a few
times has been talking with the lady in the audience section, and I think that’s a little bit
distracting, at least.”
       Following the break, the prosecution put the following on the record: “[W]e had a
side bar when the jury first came in, prior to this break, prior to K.’s testimony, and I just
indicated I noticed that Ms. [Kristi] Russel[l] who has been in court each day, is related to
the defendant as his sister, and K. as her aunt, had moved from the right side of the
courtroom to the left side of the courtroom as K. was being called. And I mentioned to
the Court at side bar that I thought that was inappropriate, and I asked if she could go
back to the other side, and not be in the line of sight for K. when she testified.” Defense
counsel objected to the request.
       The court added that, while Kristi Russell had “been in the portion of the audience
section that was directly behind the defendant” for most of the trial, after she heard the

                                              13
court instruct the attorneys on their positioning for the questioning of K., “Ms. Russel[l]
positioned herself so she would be very closely in the line of sight of the witness.”
“There is not a right of the defendant to have particular individuals be in particular places
in the courtroom, and the Court, of course, was concerned that there was an effort to
intimidate the 18-year-old witness. [¶] I was unable to discern any other reason for Ms.
Russel[l] to move over there, so it appeared to be a reasonable request on [the] part . . . of
the prosecution to have her move.” The court also observed, “I think it’s quite obvious
that Ms. Russel[l] was here supporting the defendant, and, sadly, there appears to be
distinct rifts in the family now as a result of this situation. [¶] I saw absolutely no reason
for Ms. Russel[l] to move to the position where she would be in the witness’s line of
sight, other than, perhaps, to make her—make the witness uncomfortable.”
       2. Confrontation Clause
       Defendant contends the trial court deprived him of his right to face-to-face
confrontation with his accuser by ordering “the attorneys to ask questions from a position
which allowed the witness to avoid eye contact with him.” Because a witness is always
permitted to avoid eye contact with a defendant, this arrangement did not violate the
confrontation clause.
       The confrontation clause of the Sixth Amendment to the United States
Constitution provides: “In all criminal prosecutions, the accused shall enjoy the right . . .
to be confronted with the witnesses against him.” In Coy v. Iowa (1988) 487 U.S. 1012,
1016 (Coy), the United States Supreme Court held that “the Confrontation Clause
guarantees the defendant a face-to-face meeting with witnesses appearing before the trier
of fact.” In the trial court, the state had successfully moved for a screen to be placed
between the witness stand and the defendant, pursuant to an Iowa law that permitted
children to testify behind a screen that prevented the child from seeing the defendant.
(Id. at p. 1014 & fn. 1.) The Supreme Court held that placing a screen between the
complaining witnesses and the defendant violated this right to face-to-face confrontation.

                                             14
(Id. at p. 1020.) The court left for another day the question of whether any exceptions to
the right exist, observing only that something more than the generalized presumption of
trauma underlying the Iowa statute would be required. (Id. at p. 1021.) Nonetheless, the
court helped define the scope of the right to face-to-face confrontation. It does not
require eye contact: “The Confrontation Clause does not, of course, compel the witness
to fix his eyes upon the defendant; he may studiously look elsewhere, but the trier of fact
will draw its own conclusions.” (Id. at p. 1019.) A few years later, the court clarified
that the right to face-to-face confrontation is also not absolute, and held that a case-
specific finding of necessity can justify the use of a procedure permitting a child witness
to testify against a defendant in the absence of face-to-face confrontation. (Maryland v.
Craig (1990) 497 U.S. 836, 850, 855 (Craig); see also id. at p. 849 [“In sum, our
precedents establish that ‘the Confrontation Clause reflects a preference for face-to-face
confrontation at trial,’ [citation], a preference that ‘must occasionally give way to
considerations of public policy and the necessities of the case’ ”].)
       Because defendant complains the trial court facilitated K.’s avoidance of eye
contact with him, this case does not involve the latter issue—an exception to the right of
face-to-face confrontation—so much as the former—the scope of the right. Therefore,
defendant’s citation to cases involving the later issue—cases without any face-to-face
confrontation—are not dispositive. (See, e.g., Craig, supra, 497 U.S. at p. 840 [child
witness testified outside defendant’s presence by one-way closed circuit television];
Herbert v. Superior Court (1981) 117 Cal.App.3d 661, 664-665, 671 [finding defendant’s
right to confrontation had been abridged where it was physically impossible for defendant
and witness to see each other];5 People v. Murphy (2003) 107 Cal.App.4th 1150, 1158




5 We also note the precedential value of Herbert v. Superior Court has been questioned.
(See Whitman v. Superior Court (1991) 54 Cal.3d 1063, 1078; People v. Sharp (1994) 29

                                              15
[adult victim could not testify behind one-way glass without necessary factual findings].)
Situations that do not deny a face-to-face confrontation do not implicate the type of
showing required in Craig. (People v. Lord (1994) 30 Cal.App.4th 1718, 1722.)
         Thus, we review the relevant authorities analyzing a confrontation cause challenge
where the witness testified in the defendant’s presence but at an angle that facilitated the
witness’s already-permissible avoidance of defendant’s gaze.6 In Sharp, “the prosecutor
stood or sat next to the witness stand so [the witness] could look away from the defense
table while she was testifying.” (Sharp, supra, 29 Cal.App.4th at p. 1780.) The appellant
could see the side and back of the witness’s head while she testified. (Id. at p. 1781.)
“[E]ven if he could not clearly see all of her facial expressions,” he could see her general
demeanor and reactions to questioning. (Ibid.) The appellate court found the situation
“not materially different from one in which a witness might stare at the floor, or turn her
head away from the defendant while testifying” (id. at p. 1782) and it “resulted in only
the most minimal interference with appellant’s right to confront his accuser” (id. at p.
1783).
         The Sharp court rejected the appellant’s contention that his confrontation rights
were violated: “Surely, appellant cannot be claiming a constitutional right to stare down
or otherwise subtly intimidate a young child who would dare to testify against him. Nor
can he claim a right to a particular seating arrangement in the courtroom.” (Sharp, supra,
29 Cal.App.4th at p. 1782.) The trial court did not make explicit findings to support the
seating arrangement, but the Sharp appellate court noted it was apparent from the record


Cal.App.4th 1772, 1782 (Sharp), disapproved on another ground in People v. Martinez
(1995) 11 Cal.4th 434, 452.)
6  In so doing, we reject defendant’s assertion that because K. had turned 18 by the time
she testified against her father, these authorities have no application to her. (See People
v. Williams (2002) 102 Cal.App.4th 995, 1007 [permitting adult to testify outside
defendant’s presence did not violate confrontation clause; “Although Maryland v. Craig
was a child witness case, we believe the principles it discusses apply here”].)

                                              16
of the victim’s testimony prior to the institution of the arrangement that she “was
experiencing considerable distress and suffering inexplicable memory lapses about sex
acts she had theretofore consistently reported.” (Id. at p. 1783.) “She was, in short,
unable to participate effectively in the proceedings when seated in the conventional
position in the witness box, facing appellant.” (Ibid.)
       Our Supreme Court relied on Sharp in reaching a similar conclusion in People v.
Gonzales (2012) 54 Cal.4th 1234 (Gonzales). Gonzales involved the murder of a four-
year-old girl by her uncle, the defendant, with whom she was living. (Id. at p. 1242.)
The defendant’s wife, Veronica, was tried separately. (Id. at p. 1242, fn. 3.) Prior to the
preliminary hearing, the prosecutor represented that the defendant’s sons, Ivan, Jr., and
Michael, had expressed great fear of the defendant and Veronica, and asked the court to
permit the sons to sit facing away from their parents during the hearing. (Id. at p. 1265.)
The trial court granted the motion and allowed the brothers to sit at an angle: “The
podium for counsel . . . was placed so that the lawyers had eye contact with the witnesses
during questioning, and the witnesses were free to look around the courtroom and make
eye contact with defendants, if they desired.” (Ibid.)
       The People were allowed to admit the videotaped preliminary hearing testimony
of Ivan, Jr., after the trial court found that the trauma he would suffer from testifying
rendered him unavailable. (Gonzales, supra, 54 Cal.4th at pp. 1247, 1261.) The
defendant in Gonzalez made essentially the same arguments that defendant makes here—
that the trial court erred by failing to make a case-specific factual finding of necessity as
required under Craig, and the prosecution made no factual showing to support its claim
that the brothers feared their parents. (Id. at p. 1266.) In rejecting this argument, our
Supreme Court cited and quoted from Sharp. (Id. at p. 1267.) It also observed that
“while the preliminary hearing court made no factual findings on the need to shield Ivan,
Jr., from defendant’s gaze, the trial court made extensive findings that the child would be
traumatized if he were made to testify at trial.” (Id. at p. 1268.) The court held the

                                              17
seating arrangement was fully justified by the record, as in Sharp, and the defendant’s
confrontation rights were not violated by the introduction of the video tape at trial.
(Ibid.) Further, the court noted that “[o]ther state courts have approved the use of similar
seating arrangements, without the findings required by Craig.” (Id. at p. 1267, fn. 17
[collecting cases].) “The seating arrangement at the preliminary hearing satisfied the
central concerns of the confrontation clause: ‘physical presence, oath, cross-examination,
and observation of demeanor by the trier of fact.’ [Citation.]” (Id. at p. 1268.)
       We reject defendant’s argument that the trial court’s order was constitutionally
infirm because “the court did not conduct any sort of hearing during which the prosecutor
could establish any particular problems [K.] would have testifying while [defendant]
looked at her, nor did the court make the required specific findings that such was the
case.” These arguments were effectively rejected in Sharp and Gonzales. Since there is
no right to have K. make eye contact with defendant, it was not necessary for the trial
court to make specific findings. (See Gonzales, supra, 54 Cal.4th at p. 1267, citing Ellis
v. United States (1st Cir. 2002) 313 F.3d 636, 650 [“ ‘the less the intrusion on Sixth
Amendment rights, the less detail is required in a trial court’s findings’ ”].)
       Defendant contends the witness’s initial difficulty testifying in Sharp and the
findings that the witness would be traumatized if he were forced to testify in Gonzales
made each of those cases distinguishable from his. They do not. This argument ignores a
fundamental flaw in his claim—that the trial court’s order only facilitated what the
witness was already allowed to do without violating defendant’s right to confrontation—
turn her head away from defendant. Regardless, in making this argument, defendant
ignores the evidence in the record that supported the trial court’s order and demonstrated
that testifying as to sexual acts committed by her father was traumatic for K. and
worsened by the battle lines that had emerged within her family. Prior to testifying, K.
relayed through the prosecution that she was very nervous about having to look at her
father. And even with the repositioning of the attorneys, K. said testifying in front of her

                                              18
father was very difficult. Moreover, she was unable to recall all of the details of the
crime “[b]ecause [she] wanted them gone. I blocked them out. I wanted to live my life
trying not to remember what happened to me.” She wanted to forget because she “didn’t
want the pain.” Allawna said testifying was difficult for her as well because of the
family’s reaction. Even the trial court observed that K.’s allegations created a rift in the
family and was concerned there was an effort to intimidate her. The prosecution alluded
to a related discussion off the record before the request regarding the position of the
attorneys. On this record, we conclude, as did the court in Gonzales, that the trial court’s
order “satisfied the central concerns of the confrontation clause: ‘physical presence, oath,
cross-examination, and observation of demeanor by the trier of fact.’ ” (Gonzales, supra,
54 Cal.4th at p. 1268.) Accordingly, there was no violation of defendant’s right to face-
to-face confrontation.
       2. Right to a Fair Trial
       We also reject defendant’s claim that the court’s order was so inherently
prejudicial that it deprived him of his right to a fair trial under Holbrook v. Flynn (1986)
475 U.S. 560 and Estelle v. Williams (1976) 425 U.S. 501. (See Carey v. Musladin
(2006) 549 U.S. 70, 72 [citing these authorities and explaining, “This Court has
recognized that certain courtroom practices are so inherently prejudicial that they deprive
the defendant of a fair trial”].) “Courts must do the best they can to evaluate the likely
effects of a particular procedure, based on reason, principle, and common human
experience.” (Estelle v. Williams, supra, 425 U.S. at p. 504.) Thus, we view these
authorities in context: “Some courtroom practices are so inimical to the presumption of
innocence that they violate defendants’ due process rights. Compelling a defendant to
appear at trial in prison garb is impermissible because the constant reminder of the
defendant’s incarcerated status may affect jurors’ perception of him or her as a
wrongdoer. [Citations.] Unnecessary shackling or gagging of a defendant during trial is
improper for the same reason. [Citations.] The deployment of excessive numbers of

                                             19
security personnel in a courtroom also can undermine the presumption of innocence.
[Citations.]” (U.S. v. Olvera (9th Cir. 1994) 30 F.3d 1195, 1196, citing Estelle v.
Williams, supra, at pp. 504-505 and Holbrook v. Flynn, supra, at p. 569.)
       Conversely, a witness is always permitted to avoid eye contact. As such, we
conclude allowing the attorneys to ask questions from a position which allowed the
witness to avoid eye contact with the defendant did not violate his right to a fair trial.
D.     Testimony of Officer Hasemeyer
       At the end of the prosecution’s direct examination of Officer Hasemeyer, he
testified regarding the papers he received from K. He explained she handed the papers to
him when they entered the conference room, he reviewed them, and then he made a
photocopy and put them into evidence. Next, the following exchange occurred between
the prosecutor and Officer Hasemeyer:
       “Q. Okay. Without telling us what was written in the statement, was it consistent
with what she told you in person.
       “A. Yes.
       “Q. Did you ask K. whether or not what she had written down in that statement
was truthful?
       “A. Yes.
       “Q. And how did she respond?
       “A. She advised me that it was what had happened.”
       Defendant contends for the first time on appeal that the admission of this
testimony was improper, and his trial counsel’s failure to object was ineffective
assistance of counsel. Defendant relies on a line of cases holding that a lay witness’s
opinion about the truthfulness of another witness’s statements is inadmissible. (People v
Melton (1988) 44 Cal.3d 713, 744; People v. Zambrano (2004) 124 Cal.App.4th 228,
239; People v. Smith (1989) 214 Cal.App.3d 904, 915; People v. Sergill (1982) 138
Cal.App.3d 34, 39-40.) These authorities are inapposite because Officer Hasemeyer

                                              20
never offered an opinion as to whether K.’s written statement was truthful, but rather
answered a series of questions related to the facts he elicited in his interview and the
papers she handed him. He relayed that K. told him the written statement reflected what
had happened. This was not necessarily his opinion. The fact that Hasemeyer also stated
the paper was consistent with the interview did not make either truthful. Defendant
argues that the “clear import of Hasemeyer’s testimony and the only reasonable inference
from the testimony was that he believed [K.] was telling him the truth because her written
statement was consistent with her oral ones to him and she said the written one was ‘what
had happened,’ i.e., the truth.” Whether the jury could or would infer that the officer
believed K. does not mean that he rendered an opinion on her veracity. As People v.
Melton, supra, 44 Cal.3d at p. 744 explained in setting forth the principle on which
defendant relies, such inferences are the role of “the factfinder, not the witnesses, [who]
must draw the ultimate inferences from the evidence.” Therefore, such inferences are
permissible
       People v. Sergill, supra, 138 Cal.App.3d 34, illustrates the distinction between
Hasemeyer’s testimony and an opinion regarding veracity. In that case, two officers were
asked to opine as to whether the child victim was telling the truth. (Id. at p. 38.) Both
officers opined the victim was being truthful and described the basis for their opinions.
(Ibid.) The first officer explained that when he speaks with child witnesses outside of
their parents’ presence he “ ‘can usually determine with a high degree of accuracy
whether their statements are true.’ ” (Ibid.) The second officer relied in part on his
belief that “ ‘[y]oung children don’t know that much about sexual activity.’ ” (Ibid.)
Officer Hasemeyer offered no such opinion about K.’s veracity or generalizations about
when a witness is telling the truth. Thus, we reject defendant’s claim that the court erred
in admitting Officer Hasemeyer’s testimony, and his corresponding claim that his counsel
rendered ineffective assistance by failing to object.



                                             21
E.     Jury Instructions
       Defendant argues the jury was improperly instructed regarding the burden of proof
because CALCRIM No. 1191 told the jury it could infer defendant’s guilt of the charged
offenses if it found he was predisposed to commit such crimes based on evidence of
another sexual offense that was proved only by a preponderance of the evidence. As
defendant acknowledges, our Supreme Court rejected this argument in the context of the
1999 revision to CALJIC No. 2.50.01 in People v. Reliford (2003) 29 Cal.4th 1007,
1013-1016 (Reliford). And as we have previously held, “The version of CALJIC No.
2.50.01 considered in Reliford is similar in all material respects to CALCRIM No. 1191
(which was given here) in its explanation of the law on permissive inferences and the
burden of proof. We are in no position to reconsider the Supreme Court’s holding in
Reliford [citation], and by analogy to Reliford, we reject defendant’s argument regarding
the jury instruction on use of his prior sex offense[].” (People v. Schnabel (2007) 150
Cal.App.4th 83, 87, fn. omitted.) The same rationale applies to the case before us. We
also disagree with defendant’s contention that CALCRIM No. 1191 was confusing,
internally inconsistent and contradicted other instructions. (See Reliford, supra, at
p. 1016 [“We likewise reject the Court of Appeal’s assertion that the instruction, even if
correct, is too ‘complicated’ for jurors to apply”].) The jury was correctly instructed that
if it found defendant committed the uncharged offense by the preponderance of the
evidence, it could conclude he was “likely” to commit the charged offenses but “[t]he
People must still prove each charge beyond a reasonable doubt.” “[W]e will presume
here that jurors can grasp their duty—as stated in the instructions—to apply the
preponderance-of-the-evidence standard to the preliminary fact identified in the
instruction and to apply the reasonable-doubt standard for all other determinations.”
(Ibid.) There was no instructional error.




                                             22
F.        No-Contact Order
          1. Trial Court’s Ruling
          Before trial, the court issued a criminal protective order prohibiting defendant
from having contact with K. At sentencing, the prosecution asked the court to modify the
order to prohibit contact for 10 years pursuant to section 136.2, subdivision (i): “And
that’s to allow the victim to be free from any further contact by her father given the
nature of these offenses.” The prosecution clarified that K. had asked for the 10-year
order and “for now she wishes to have no contact whatsoever” with defendant.
          Defense counsel argued, “My client has not had any contact with either one of his
daughters for over three years. So it’s not a matter of safety for them. They don’t want
to see him, and, unfortunately, given the testimony and the accusations and so forth
concerning [K.] right now he doesn’t want to see her. . . . [¶] My client probably
wouldn’t oppose the ten years. I’m just requesting as an attorney and as a father, et
cetera, that there’s no reason to impose a ten-year ban. He hasn’t tried to have contact
with her. My request would be made for no more than three years.” The trial court
granted the prosecution’s request for a 10-year no-contact order. It noted the order could
be modified if defendant and K. reconciled, but “unless and until that happens the
criminal protective order will be in full force and effect.”
          2. Good Cause
          Defendant claims there was no good cause to support the imposition of a 10-year
no-contact order. To the extent this claim was forfeited by failure to object in the trial
court, he contends he was deprived of effective assistance of counsel. We question
whether defendant can assert ineffective assistance of counsel where the record suggests
he himself had no objection to the order. Nonetheless, defendant’s claim also fails on the
merits.
          Penal Code section 136.2, subdivision (i)(1) provides, “In all cases in which a
criminal defendant has been convicted of . . . any crime that requires the defendant to

                                               23
register pursuant to subdivision (c) of [Penal Code] Section 290, the court, at the time of
sentencing, shall consider issuing an order restraining the defendant from any contact
with the victim. The order may be valid for up to 10 years, as determined by the
court. . . . It is the intent of the Legislature in enacting this subdivision that the duration
of any restraining order issued by the court be based upon the seriousness of the facts
before the court, the probability of future violations, and the safety of the victim and his
or her immediate family.” Defendant does not dispute that his conviction requires him to
register as a sex offender pursuant to Penal Code section 290, subdivision (c). Therefore,
the no-contact order was authorized by statute. Further, the victim of defendant’s crime
was his daughter, and following these events she went to live with an aunt who has seen
it fit to withhold their address even from other family members. Under these
circumstances, we will not disturb the trial court’s finding of good cause.
                                     III. DISPOSITION
       The judgment is affirmed.



                                                      /S/

                                                    RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

DUARTE, J.



                                               24